Citation Nr: 1734767	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-28 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1975 through September 1978.  She had additional inactive Army Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).
The July 2012 rating decision denied entitlement to service connection for diabetes mellitus, bilateral hearing loss, and dermatitis (claimed as allergies).  The Veteran appealed all three service connection issues.  In a May 2016 rating decision, the RO granted the Veteran's claim for service connection for dermatitis.  As the full benefit on appeal for that issue has been provided, the claim is no longer before the Board.

These claims were previously before the Board in May 2015.  The Board remanded so that additional service records could be obtained, including any records from her Reserve service.  The RO contacted the Veteran and she reported she was in the inactive Reserves.  Her personnel records were obtained from that period.  A PIES response noted that all available records were provided to VA.  

The issues of entitlement to service connection for hypertension has been raised by the record in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss

On her January 2011 claim, the Veteran reported that her "hearing problem lost" began in 2009.  On her April 2011 claim form, the Veteran stated her hearing problem began in 2009.  In an April 2011 statement, the Veteran noted that she reported her hearing problem at the time of separation in September 1978 but that she was not given any treatment as it was "dismissed as flight vertigo."  In another April 2011 statement, she stated that she complained of a hearing problem just prior to discharge, but also that "as [she] got hold [she] began having problems with [her] hearing and contacted a hearing doctor, who as to date even he can't give [her] a clear cut reason why [she was] having" hearing loss.  "It is very nerve breaking for [her] at age 60" to have to deal with hearing loss while being employed in a state female prison.  

A review of her service treatment records does not show that she was diagnosed with or treated for hearing loss.  The Board notes, however, that the records are limited and do not include her separation report of medical history.  The records do contain her entrance (May 1975) and separation (July 1978) medical examinations.  The examinations include hearing results that appear to show a change in hearing acuity.  Treatment records from 2006 and 2010 showed the Veteran has been diagnosed with bilateral sensorineural hearing loss.

VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. §  5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran's service records are incomplete, as her separation report of medical history is missing.  She has credibly reported that she had sudden onset hearing loss/vertigo upon returning to the U.S. from Germany right before separation.  Additionally, her enlistment and separation audiometer results do show some change, although the separation evaluation did not meet VA's standard for a disability.  Given that she meets the low threshold requirements under McLendon, her claim must be remanded for a VA examination and opinion.

Diabetes

On her January 2011 and April 2011 claim forms, the Veteran indicated she was initially diagnosed with diabetes in 1998.  She has argued that she was told she was "pre-diabetic" in service and that she was put on a diet.  The Board notes that available service treatment records show that she was found to be overweight for service standards and was put on a weight loss diet in November 1977.  Additionally, the Board notes that her enlistment examination included urinalysis finding of "microscopic ketones."  The remarks section noted "45. Ketones OK."  Her separation examination did not note ketones.  Both her enlistment and separation examinations had urinalyses that were negative for sugar and albumin.  As indicated above, her service treatment records do not appear to be complete as there are limited records and her separation medical history is absent.  Given that her statements regarding being placed on a diet in service are substantiated by the record, and she has stated she was told she was "pre-diabetic" in service, as well as her current diagnosis of diabetes, the Board will remand for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran is not represented, although when she filed her claim in 2011 she indicated she was attempting to have the American Legion become her representative.  As she is unrepresented, the Board will also remand to allow her an additional chance to provide treatment records relevant to her diabetes claim.  Specifically, so that she can provide records or releases from around the time of her original diagnosis in 1998.

As the claims are being remanded, the RO should try one additional time to obtain the Veteran's full service treatment records, including her separation medical history.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the remainder of the Veteran's service treatment records.  The record does not contain the Veteran's separation medical history report.  All records/responses received must be associated with the claims file. 

2.  Contact the Veteran and request that she provide authorizations to release medical records for her original diagnosis and treatment for diabetes, which she has indicated was diagnosed in 1998.  All records/responses received must be associated with the claims file. 

3.  Schedule the Veteran for a VA audio examination.  After a review of the electronic record, and interview and evaluation of the Veteran, the examiner should provide the following opinion:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current bilateral hearing loss began during or is otherwise due to her active service?

b) In providing this opinion, compare her May 1975 entrance and July 1978 separation hearing evaluations.  Additionally, address the Veteran's contention that she had sudden hearing loss or "flight vertigo" following an 18-hour flight from Germany, and whether this incident is related to her current hearing loss.

Provide a complete explanation for all opinions expressed.

4.  Schedule the Veteran for a diabetes examination.  After a review of the electronic record, and interview and evaluation of the Veteran, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's diabetes mellitus began during or is otherwise due to her active service?  In providing this opinion, address the Veteran's contentions that she was told she was "pre-diabetic" in service and put on a diabetic diet to prevent diabetes.  (A November 1977 record indicates she was placed on a diet.)

b) Was the finding of ketones in her urine on her May 1975 entrance examination an indication of diabetes? If so, is there clear and unmistakable evidence that she had diabetes prior to entering service AND clear and unmistakable evidence that her diabetes did not aggravated during service?

Provide a complete explanation for all opinions expressed.

5.  Thereafter, readjudicate the Veteran's claims on appeal.  If the claims remain denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







